DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,988,312.  Although the claims at issue are not identical, they are not patentably distinct from each other because the more narrowly written of claims of US Patent No. 10,988,312 anticipate the claims of the current invention.
Claim 1 of the current invention corresponds to claim 1 of US Patent No. 10,988,312.
Claim 2 of the current invention corresponds to claim 2 of US Patent No. 10,988,312.
Claim 3 of the current invention corresponds to claim 3 of US Patent No. 10,988,312.
Claim 4 of the current invention corresponds to claim 4 of US Patent No. 10,988,312.
Claim 5 of the current invention corresponds to claim 5 of US Patent No. 10,988,312.
Claim 6 of the current invention corresponds to claim 6 of US Patent No. 10,988,312. 
Claim 7 of the current invention corresponds to claim 7 of US Patent No. 10,988,312.
Claim 8 of the current invention corresponds to claim 8 of US Patent No. 10,988,312.
Claim 9 of the current invention corresponds to claim 9 of US Patent No. 10,988,312.
Claim 10 of the current invention corresponds to claim 10 of US Patent No. 10,988,312.
Claim 11 of the current invention corresponds to claim 11 of US Patent No. 10,988,312.
Claim 12 of the current invention corresponds to claim 12 of US Patent No. 10,988,312.
Claim 13 of the current invention corresponds to claim 13 of US Patent No. 10,988,312.
Claim 14 of the current invention corresponds to claim 14 of US Patent No. 10,988,312.
Claim 15 of the current invention corresponds to claim 15 of US Patent No. 10,988,312.
Claim 16 of the current invention corresponds to claim 16 of US Patent No. 10,988,312.
Claim 17 of the current invention corresponds to claim 17 of US Patent No. 10,988,312.
Claim 18 of the current invention corresponds to claim 18 of US Patent No. 10,988,312.
Claim 19 of the current invention corresponds to claim 19 of US Patent No. 10,988,312.
Claim 20 of the current invention corresponds to claim 20 of US Patent No. 10,988,312.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Deyle et al. (2017/0225336) and Berge et al. (US Pub No. 2017/0109552). 
Regarding claims 1 and 11, Deyle teaches a wireless tag reading system, comprising:
a main body and  a support body disposed on the main body and extending along a vertical direction (See [0092] and [0306]);
three or more tag reading apparatuses arranged along a vertical direction on the body and configured to read identification information from wireless tags using a plurality of frequencies, wherein a total number of the tag reading apparatuses is greater than or equal to a total number of the frequencies, (See Fig. 8, 802, 804 and [0072], [0109], and [0111] teaches multiple RFID inventory readers including LF, HF, and UHF ranges.  [0129] teaches RFID badge reader as 
an information processing apparatus configured to collect the identification information read from the wireless tags by the wireless tag reading apparatuses (See [0091] and [0308]).
Deyle does not explicitly teach that a part of the first reading range and a part of the second reading range overlap.
Berge teaches a part of the first reading range and a part of the second reading range overlap (See [0042]) and using a second frequency different from the first frequency (See [0007]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Deyle’s device to include Berge’s multiple frequencies and overlapping to ensure communication with all RFID tags. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claims 3 and 13, Deyle teaches when the total number of the tag reading apparatuses is greater than the total number of the frequencies, one or more of the frequencies are used by more than one of the tag reading apparatuses (See Fig. 8, 802, 804 and [0072], [0109], and [0111] teaches multiple RFID inventory readers that may include different reading ranges.  Applicants multiple readers operating in the same frequency is one of a finite number of potential Reader configurations.  One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.).
Claims 6, 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Deyle and Berge as applied to claim 1 above, and further in view of Davidson (US Pub No. 2014/0247116).
Regarding claims 6 and 16, Deyle teaches a sensor configured to detect a position of the body (See [0115]), but does not teach wherein the information processing apparatus stores the identification information in a memory in association with the position of the moving body as detected by the sensor.
Davidson teaches:
a sensor configured to detect a position of the moving body (See [0034] and [0037]-[0038]), wherein
the information processing apparatus stores the identification information in a memory in association with the position of the moving body as detected by the sensor (See [0054]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Deyle’s device to include Davidson’s location information to help the store organize and find lost items (Davidson [0053]). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claim 7 and 17, Deyle does not teach to determine a current position of an article to which a wireless tag detected by at least one of the wireless tag reading apparatuses is attached based on the position of the body detected by the sensor at a time of the detection of the wireless tag.
Davidson teaches to determine a current position of an article to which a wireless tag detected by at least one of the wireless tag reading apparatuses is attached based on the position of the body detected by the sensor at a time of the detection of the wireless tag (See [0062]).
Claims 8, 9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Deyle, Berge, and Davidson as applied to claim 7 and 17 above, and further in view of Davidson (Davidson 2) (US Pub No. 2014/0361077).
Regarding claim 8 and 18, Deyle does not teach upon detection of the wireless tag, read a predetermined storage position and associated identification information of a corresponding article 
Davidson 2 teaches teach upon detection of the wireless tag, read a predetermined storage position and associated identification information of a corresponding article from a database, and determine whether the current position of the article is within an allowable range from the predetermined storage position (See [0101]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Deyle’s device to include Davidson 2’s alarm to help the store organize and find lost items. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claims 9 and 19, Deyle does not teach the information processing apparatus is further configured to issue a warning when the determined position is not within the allowable range.
Davidson 2 teaches the information processing apparatus is further configured to issue a warning when the determined position is not within the allowable range (See [0101]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THOMAS S MCCORMACK/Primary Examiner, Art Unit 2683